787 So.2d 59 (2001)
Clinton W. BRANTON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-58.
District Court of Appeal of Florida, Second District.
February 23, 2001.
PER CURIAM.
Clinton W. Branton appeals orders summarily denying his motions that requested jail credit for time spent in a DACCO drug rehabilitation program. His motions were procedurally deficient. The trial court, however, denied the motions with orders that appear to reach the merits of the issue without attaching any supporting portions from the record.
We affirm without prejudice to Mr. Branton's right to file a timely and proper motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850, which shall not be deemed successive. If Mr. Branton files a timely and proper motion under rule 3.850 "he must demonstrate that the time he spent at DACCO was the functional equivalent of being in jail and overcome the hurdles posed by the supreme court's holding in Tal-Mason v. State, 515 So.2d 738 (Fla. 1987)." See Hill v. State, 754 So.2d 788, 789 (Fla. 2d DCA 2000).
ALTENBERND, A.C.J., and NORTHCUTT and CASANUEVA, JJ., concur.